Exhibit 10.1

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (the “Agreement”) is made and entered into on
the 11th day of August, 2009 (the “Grant Date”) between Medical Staffing Network
Holdings, Inc., a Delaware corporation (the “Company”), and Robert J. Adamson
(“Grantee”).

1. Award of Restricted Shares. One million (1,000,000) shares (the “Restricted
Shares”) of the Company’s Common Stock, par value $0.01 per share (the “Common
Stock”) are hereby issued to Grantee, subject to the terms, conditions and
restrictions set forth in this Agreement. The Restricted Shares to be issued
pursuant to this Agreement are authorized but unissued shares of the Company’s
Common Stock. The Restricted Shares are being issued outside of the Company’s
2001 Stock Incentive Plan.

2. Conditions as to Vesting of the Restricted Shares.

(a) Vesting. The Restricted Shares that are being granted under this Agreement
shall vest as follows:

(i) Subject to the satisfaction of the “Performance Target” (as defined below)
during each of the respective four-fiscal quarter fiscal periods described below
(each a Vesting Period) and subject to the requirement that the Grantee remain
in the employment of the Company through the end of the last Performance Target
Period described below:

(A) one-third (1/3) of the Restricted Shares shall vest on May 15, 2010 so long
as the Performance Target is satisfied in full for the four-fiscal quarter
fiscal period commencing on the first day of the second quarter of fiscal year
2009 and ending on the last day of the first quarter of fiscal year 2010;

(B) one-third (1/3) of the Restricted Shares shall vest on May 15, 2011 so long
as the Performance Target is satisfied in full for the four-fiscal quarter
fiscal period commencing on the first day of the second quarter of fiscal year
2010 and ending on the last day of the first quarter of fiscal year 2011; and

(C) one-third (1/3) of the Restricted Shares shall vest on May 15, 2012 so long
as the Performance Target is satisfied in full for the four-fiscal quarter
fiscal period commencing on the first day of the second quarter of fiscal year
2011 and ending on the last day of the first quarter of fiscal year 2012.

(b) Performance Target.

(i) Satisfaction of the Performance Target during any of the Vesting Periods
described in (a) above shall require that the Company remain in compliance
during the entire fiscal period immediately prior to each respective vesting
date with the all of the financial covenants contained in each of the Company’s
senior credit facility agreements with each of the Company’s senior secured

 

1



--------------------------------------------------------------------------------

lenders. In that regard, the financial covenants that shall be required to be
met during any fiscal period shall be those contained in the credit facility
agreements then in effect, so long as any modifications to such covenants are
approved by the Company’s Board of Directors (“Board”) in connection with the
approval of any amendment to the Company’s existing credit facility agreements
or the adoption of new credit facility agreements that replace the Company’s
existing credit facility agreements. Waivers of covenant compliance by the
Company’s lenders for any period covered by this Agreement shall constitute
satisfaction of such covenants for purposes of this Section 2(b).

(ii) If the Company and its senior lenders enter into a forbearance agreement
during any of the fiscal periods described above, it shall not be deemed to
constitute satisfaction of the Performance Target. However, if after entering
into any such forbearance agreement, the Company and its senior lenders
thereafter reach an agreement pursuant to which the Company regains good
standing and compliance with the financial covenants under its credit facility
agreements (or the Company refinances such credit facility agreements and
thereby regains good standing and compliance with the financial covenants under
its credit facility agreements), then the Performance Targets shall be deemed to
have been met during the forbearance period.

(c) Termination of Employment.

(i) If the Grantee’s employment with the Company is terminated for any reason
other than by the Company without “Cause” (as that term is defined in the
Grantee’s employment agreement with the Company), then all Restricted Shares not
then vested shall be forfeited.

(ii) If the Grantee’s employment with the Company is terminated by the Company
without “Cause,” during any of the Performance Target Periods, then the
Restricted Shares that are unvested as of the date of Grantee’s termination as
an employee of the Company will vest in full; provided however, that:

(A) if the Performance Target has not been met for a prior Vesting Period, the
provisions of this sub-section (c) shall not reinstate the vesting of the
Restricted Shares that were not earned during any prior Vesting Period; and

(B) if the Company is not in compliance with all of the financial covenants
contained in each of the Company’s senior credit facility agreements with the
Company’s senior secured lenders in place at the time that Grantee’s employment
with the Company is terminated, the remaining unvested Restricted Shares shall
not vest and shall be forfeited.

(d) Liquidity Trigger. If at any time during any Performance Target Period, a
“liquidity event” occurs, then all of the Restricted Shares as to which vesting
has not yet been determined will vest immediately. For purposes of this
Agreement, a “liquidity event” shall be deemed to have occurred if the Company’s
stockholders receive an offer to purchase their shares for cash or marketable
securities in a proposed sale or merger transaction in connection with which the
Board determines, in its sole and absolute discretion, and publicly announces
that the value to be received by the Company’s stockholders for their shares in
connection with such transaction is fair to the Company’s stockholders and
recommends to the Company’s stockholders that they accept the offer (and such
offer is, in fact, accepted by the Company’s stockholders).

 

2



--------------------------------------------------------------------------------

3. Transferability. The Restricted Shares may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of
until the Restricted Shares have vested.

4. Certificates. One or more certificates evidencing the Restricted Shares shall
be issued by the Company in Grantee’s name as of the Grant Date, and such
Restricted Shares shall be considered outstanding for all purposes from the
Grant Date. However, the certificates representing the Restricted Shares shall
be held in escrow until it is determined whether the Restricted Shares will be
earned by the Grantee under the vesting provisions of this Agreement. If the
vesting provisions of this Agreement are not satisfied, the certificates
representing the shares of Restricted Stock that have not vested shall be
cancelled and such shares shall be deemed forfeited. Notwithstanding, the
issuance or delivery of the certificates representing any of the Restricted
Shares may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law or regulation applicable to the issuance or delivery of such
shares. Further, the Company shall not be obligated to issue or deliver any
shares of Restricted Stock if the issuance or delivery thereof shall constitute
a violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.

5. Withholding. To the extent that the receipt of the Restricted Shares and/or
the vesting of all or any portion of the Restricted Shares results in income to
Grantee for federal or state income tax purposes, Grantee shall pay applicable
withholding taxes as required by applicable tax laws.

6. Status as a Stockholder. Subject to the restrictions set forth herein, the
Grantee shall have all rights of a stockholder applicable to the unvested
Restricted Shares, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto; provided,
however, that all dividends with respect to the Restricted Shares may be
withheld by the Company for the Grantee’s account and be paid to the Grantee
upon the vesting of the Restricted Shares, to the extent that the Restricted
Shares with respect to which such dividends are being paid have not been
forfeited. Any shares of Common Stock issued to Grantee as a dividend or
distribution with respect to the Restricted Shares shall likewise be legended
and subject to the same the terms, conditions and restrictions as the Restricted
Shares with respect to which such shares were issued, and further provided that
any cash dividend shall also be subject to such terms, conditions and
restrictions to the extent applicable. No interest shall accrue or be paid with
respect to any cash dividends withheld.

7. Status of Stock. Grantee acknowledges that the shares of Restricted Stock
granted hereunder are non-transferable and have not been registered under the
Securities Act of 1933, as amended (the “Act”). The Company agrees to, within a
reasonable period of time following the execution of this Agreement, file a
Registration Statement on Form S-8 with the U.S. Securities and Exchange
Commission (“Commission”) to register the Restricted Shares for resale.

 

3



--------------------------------------------------------------------------------

8. Service as Officer and Employee. Any question as to whether and when the
Grantee’s service as an officer of the Company has ceased, shall be determined
by the Board, or its delegate, as appropriate, and its determination shall be
final. This Agreement shall not have any effect on the Grantee’s status as an
employee or an officer of the Company or give the Grantee any rights to
employment.

9. Board’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the Board
or, to the extent delegated, including, without limitation, the absolute and
unfettered right to make certain determinations and elections that may have an
adverse impact on the vesting of the Restricted Shares.

10. Other Provisions

(a) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Grantee.

(b) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

(c) Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

(d) Conformity to Securities Laws. The Grantee acknowledges that this Agreement
is intended to conform to the extent necessary with all provisions of the Act
and the Securities Exchange Act of 1934 (the “Exchange Act”) and any and all
regulations and rules promulgated by the Commission thereunder. Notwithstanding
anything herein to the contrary, the Restricted Shares are granted only in such
a manner as to conform to such laws, rules and regulations.

(e) Amendment. To the extent permitted by applicable law, this Agreement shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations, and this Agreement may be amended without the consent of the
Grantee provided that such amendment would not impair any rights of the Grantee
under this Agreement. No amendment of this Agreement shall, without the consent
of the Grantee, impair any rights of the Grantee under this Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Grantee has executed this Agreement,
all as of the Grant Date first above written.

 

MEDICAL STAFFING NETWORK HOLDINGS, INC. By:  

/s/    Kevin S. Little

Name:   Kevin S. Little, President GRANTEE

/s/    Robert J. Adamson

Robert J. Adamson

 

5